                           Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 1 of 11




     Exhibit A: Proposed Construction for Each Disputed Term, Supporting Evidence, and Requested Factual Findings


    Disputed Claim Term                                VTT                                                SiTime
“at least two regions having     at least two regions within the semiconductor        “two or more regions that are formed of either
different material properties”   element that have different material properties      (i) distinct regions with different material
                                                                                      properties or (ii) a gradient of one or more
Asserted claims 1 and 29                        Intrinsic Evidence                    continuously varying material properties, the
                                                                                      regions being designed so that the temperature
                                 ’643 Patent: 2:24-43, 2:59-66, 3:27-32, 3:65-        coefficients of the materials for the regions
                                 4:56, 5:45-53, 6:19-33, 7:9-47, 9:27-34, 11:5-       cancel each other to the claimed level”
                                 12:6, 12:25-30, 12:44-50, 13:25-47, 15:26-30;
                                 Figs. 2a-2c, 7d, 8d.                                 INTRINSIC EVIDENCE:

                                 ’643 Prosecution History: May 2012 patent            See, e.g., ’643 Patent, abstract, C2:24-48,
                                 application; August 2012 request for                 C2:59-C3:11, C3:27-C4:56, C5:12-20, C5:37-
                                 participation in the PPH program (including the      44; C5:19-33, C13:40-44; C15:26-30, C12:25-
                                 translation of a March 19, 2012, statement           30, C13:1-17, C13:25-47 & FIGs. 1, 2a-c, 7-11.
                                 regarding patentability from the National Board
                                 of patents and Registration in Finland); and         EXTRINSIC EVIDENCE:
                                 June 2014 Notice of Allowability (including the
                                 interview summary with the examiner, reasons         “Strength of Materials” Parts I and II by
                                 for allowance, and conclusion).                      Stephen Timoshenko.

                                               Extrinsic Evidence                     Prior art cited in Defendant’s P.L.R. 3-4
                                                                                      Invalidity Contentions.
                                 Expert Testimony/Factual Findings: Dr.               [SITIME_VTT_0019969 –
                                 Meinhart will provide testimony that explains        SITIME_VTT_0021396].
                                 the plain meaning of the disputed phrase to one
                                 of ordinary skill in the art in the context of the   Expert Testimony:
                                 intrinsic record, which is set forth in VTT’s
                                 construction. The testimony will also explain        Defendant may offer testimony of Dr. Clark
                                 the examples of “regions” in the specification,      Nguyen in a declaration explaining why
                          Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 2 of 11




    Disputed Claim Term                                 VTT                                               SiTime
                                   including the various properties of the regions    Defendant’s construction is consistent with how
                                   and their construction. The testimony will also    a person of ordinary skill in the art would have
                                   explain how the regions with different material    understood the term at the time the purported
                                   properties interact and act together in response   invention in the ’643 patent was made in the
                                   to changing temperatures, and how the claim        context of the claims, specification, and the
                                   language sets forth those requirements. The        prosecution file history. Defendant may also
                                   testimony will further explain that the examples   offer testimony of Dr. Nguyen explaining the
                                   of regions in the specification do not disavow     types of regions described in the patent and
                                   or otherwise limit the plain meaning of the        how they are designed to interact with each
                                   disputed claim term. VTT will seek factual         other in response to increased/decreased
                                   findings from the Court consistent with this       temperatures to cancel or reduce temperature
                                   testimony.                                         drift in the overall composite structure.

                                     2009 Collins Dictionary at 1383 (region:
                                      any large, indefinite, and continuous part of
                                      a surface or space.)

                                     2011 American Heritage Dictionary at 1479
                                      (region: a large, usually continuous segment
                                      of a surface or space.)

“being configured so that the      being configured so that, at least at one          “designed to ensure the temperature
temperature sensitivities of the   temperature, the generalized stiffness of one      coefficients of the effective elastic modulus of
generalized stiffness are          region is increasing with increasing temperature   the at least two regions are of opposite sign”
opposite in sign at least at one   and the generalized stiffness of a second region
temperature for the regions”       is decreasing with increasing temperature          INTRINSIC EVIDENCE:

Asserted claim 1                                 Intrinsic Evidence                   See, e.g., ’643 patent, abstract, C1:19-28,
                                                                                      C2:59-C3:11, C3:16-44, C3:33-60, C5:31-44,
                                   ’643 Patent: 2:59-3:7, 3:16-26, 3:32-60, 3:65-     C6:19-33, C7:14-18, C10:37-41, C12:25-30,
                                   4:56, 5:6-20, 5:31-44, 6:23-29, 8:7-11, 9:5-60,    C13:25-47, C13:48-65, C14:7-C15:38, C15:26-


                                                                   2
                 Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 3 of 11




Disputed Claim Term                          VTT                                                 SiTime
                       10:37-54, 12:15-54, 13:25-15:38; Figs. 2a-c,         30, FIGs. 1, 2a-c, 7-11, 15a-c, 16a-d & FI
                       3a-c, 4a-c, 5a-c, 6a-c, 7a-d, 8a-d, 15a-15c, 16a-    20115151.
                       d, and 17.
                                                                            EXTRINSIC EVIDENCE:
                       ’643 Prosecution History: May 2012 patent
                       application; August 2012 request for                 “Strength of Materials” Parts I and II by
                       participation in the PPH program (including the      Stephen Timoshenko.
                       translation of a March 19, 2012, statement
                       regarding patentability from the National Board      Prior art cited in Defendant’s P.L.R. 3-4
                       of patents and Registration in Finland); and         Invalidity Contentions.
                       June 2014 Notice of Allowability (including the      [SITIME_VTT_0019969 –
                       interview summary with the examiner, reasons         SITIME_VTT_0021396].
                       for allowance, and conclusion).
                                                                            Expert Testimony:
                                     Extrinsic Evidence
                                                                            Defendant may offer expert testimony of Dr.
                       Expert Testimony/Factual Findings: Dr.               Clark Nguyen in a declaration explaining why
                       Meinhart will provide testimony that explains        Defendant’s construction is consistent with how
                       the plain meaning of the disputed phrase to one      a person of ordinary skill in the art would have
                       of ordinary skill in the art in the context of the   understood the term at the time the purported
                       intrinsic record, which is set forth in VTT’s        invention in the ’643 patent was made in the
                       construction. For example, the testimony will        context of the claims, specification, and the
                       describe the elastic parameters of                   prosecution file history. Defendant may also
                       semiconductor material and the impact of             offer testimony of Dr. Nguyen, including (i)
                       material properties of the regions of the            characterizing the at least two different regions,
                       semiconductor element on those elastic               (ii) explaining how the temperature drift of the
                       parameters, such as volumes, dopants, doping         regions is designed so that the summation of
                       concentration, crystal orientation, and geometry     the overall temperature drift across the MEMS
                       for a particular resonant mode. In addition, the     resonator structure is different from that of the
                       testimony will explain models for determining        individual regions, and (iii) explaining how the
                       generalized stiffness of the semiconductor           MEMS resonator is designed to guarantee the
                       element, including the relationship between the

                                                        3
                 Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 4 of 11




Disputed Claim Term                          VTT                                                SiTime
                       temperature coefficient of frequency and the         elastic parameters of the regions exhibit
                       generalized stiffness of a material. The             opposite sensitivities to temperature changes.
                       testimony will further explain how the
                       generalized stiffness changes as the temperature
                       of the semiconductor material varies due to the
                       influence of temperature on the elastic
                       parameters of the semiconductor for a particular
                       resonant mode, including the related disclosures
                       in the patent. The testimony will also describe
                       how the temperature sensitivities of particular
                       regions of the semiconductor element can be
                       determined, characterized, and compared. In
                       addition, the testimony will explain the
                       meaning of “opposite in sign” in the context of
                       the “temperature sensitivities” and the intrinsic
                       evidence. For example, the testimony will
                       explain that the two regions have a temperature
                       sensitivity that is opposite in sign at a particular
                       temperature when the generalized stiffness of
                       one region is increasing with increasing
                       temperature and the generalized stiffness of a
                       second region is decreasing with increasing
                       temperature. VTT will seek factual findings
                       from the Court consistent with this testimony.

                       2009 Collins Dictionary at 1492 (The state,
                       condition, or quality of reacting or being
                       sensitive to an external stimulus, drug, allergen,
                       etc.; electronics The magnitude or time of
                       response of an instrument, circuit, etc, to an
                       input signal, such as a current.)


                                                        4
                          Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 5 of 11




    Disputed Claim Term                                 VTT                                                SiTime
                                  2011 American Heritage Dictionary at 1596
                                  (The degree of response of a receiver or
                                  instrument to an incoming signal or to a change
                                  in the incoming signal, as in FM radio)

“the overall temperature drift    the total variation (including first and higher     Defendant respectfully contends that this phrase
of the generalized stiffness of   order responses) of the generalized stiffness of    is invalid as indefinite because the “temperature
the semiconductor element is      the semiconductor element from changes in the       drift” of the generalized stiffness of the
less than 50 ppm”                 temperature of the semiconductor element is 50      semiconductor element does not include a
                                  ppm or less over a temperature range of the         temperature range. The ’643 patent
Asserted claim 29                 semiconductor element that extends at least         specification expressly defines the claim term
                                  100°C                                               “temperature drift” to be associated with a
                                                                                      temperature range over which the temperature
                                                Intrinsic Evidence                    drift is determined. See ’643 Pat. at C3:16-20.
                                                                                      Thus, without reciting the corresponding
                                  ’643 Patent: 2:59-3:7, 3:16-26, 5:6-20, 5:31-       temperature range, this claim phrase fails to
                                  44, 6:23-29, 8:4-11, 8:24-27, 8:41-45, 8:61-64,     inform with reasonable certainty those skilled
                                  9:27-60, 10:2-22, 10:37-54, 11:15-19, 11:33-        in the art as to the proper scope of the invention
                                  36, 11:48-50, 13:25-15:38; Figs. 2a-2c, 3a-3c,      and is therefore invalid as indefinite under 35
                                  4a-c, 5a-c, 6a-c, 7d, 8d, 15a-15c, 16a-d, and 17.   U.S. C. § 112(b). The temperature drift could
                                                                                      correspond to a temperature range of 100°C, or
                                  ’643 Prosecution History: May 2012 patent           less or more. Indeed, the term temperature drift
                                  application; August 2012 request for                without a defined temperature range could refer
                                  participation in the PPH program (including the     to the maximum excursion of temperature drift
                                  translation of a March 19, 2012, statement          within the material over any and all temperature
                                  regarding patentability from the National Board     ranges.
                                  of patents and Registration in Finland); and
                                  June 2014 Notice of Allowability (including the     In the alternative, Defendant proposes the
                                  interview summary with the examiner, the            following construction for this claim phrase:
                                  examiner amendment, reasons for allowance,
                                  and conclusion).


                                                                  5
                 Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 6 of 11




Disputed Claim Term                          VTT                                                SiTime
                                     Extrinsic Evidence                     “the maximum variation over temperature of
                                                                            the effective elastic modulus of the
                       Expert Testimony/Factual Findings: Dr.               semiconductor element is less than 50 ppm over
                       Meinhart will provide testimony that explains        any and all temperature ranges”
                       how a person of ordinary skill in the art would
                       understand the meaning of 50 ppm or less             INTRINSIC EVIDENCE:
                       variation of the temperature drift of the
                       generalized stiffness. The testimony will also       See, e.g., ’643 patent, abstract, C1:19-28,
                       explain how the claim language and other             C2:59-C3:11, C3:16-44, C3:33-60, C5:31-44,
                       intrinsic evidence indicate that the variation       C6:19-33, C7:14-18, C10:37-41, C12:25-30,
                       must be viewed over a temperature range that         C13:25-47, C13:48-65, C14:7-C15:38, C15:26-
                       extends at least 100°C. The testimony will           30, FIGs. 1, 2a-c, 7-11, 15a-c, 16a-d & FI
                       further explain that the lack of an explicit         20115151.
                       reference to a temperature range in the claim
                       constitutes an error that is evident from the face   EXTRINSIC EVIDENCE:
                       of the patent. In addition, the testimony will
                       explain that the correction is not subject to        “Strength of Materials” Parts I and II by
                       reasonable debate based on the surrounding           Stephen Timoshenko.
                       claim language and the rest of the intrinsic
                       record, including the original claims and the        Prior art cited in Defendant’s P.L.R. 3-4
                       examiner amendment of claims 29 and 30 in the        Invalidity Contentions.
                       file history. VTT will seek factual findings         [SITIME_VTT_0019969 –
                       from the Court consistent with this testimony.       SITIME_VTT_0021396].

                                                                            Expert Testimony:

                                                                            Defendant may offer expert testimony of Dr.
                                                                            Clark Nguyen in a declaration explaining why
                                                                            Defendant’s construction is consistent with how
                                                                            a person of ordinary skill in the art would have
                                                                            understood the term at the time the purported
                                                                            invention in the ’643 patent was made in the

                                                        6
                         Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 7 of 11




   Disputed Claim Term                               VTT                                               SiTime
                                                                                   context of the claims, specification, and the
                                                                                   prosecution file history. Defendant may also
                                                                                   offer testimony of Dr. Nguyen explaining how
                                                                                   the “temperature drift” of a material as
                                                                                   understood by a person of ordinary skill in the
                                                                                   art requires a temperature range over which it
                                                                                   can be determined.
“drive or sense means”         “drive means” refers to a class of devices that     The “drive or sense means” is a means-plus-
                               actuate the semiconductor element, such as a        function limitation. The construction of this
Claims 1 and 29                transducer that provides time-varying electrical,   limitation is governed by 35 U.S.C. § 112(f).
                               mechanical, optical, piezo, or magnetic forces,
                               causing it to oscillate at or near its resonant     Function:
                               frequency
                                                                                   The claimed “drive or sense means” performs
                               “sense means” refers to a class of devices that     the function of (i) driving the semiconductor
                               detect the movement of the semiconductor            element capable of deflecting or resonating, (ii)
                               element, such as a transducer that measures         sensing the semiconductor element capable of
                               electrical, mechanical, optical, piezo, or          deflecting or resonating, or (ii) driving and
                               magnetic signals over time                          sensing the semiconductor element capable of
                                                                                   deflecting or resonating.
                               Alternatively, should the Court find that “drive
                               or sense means” is a means-plus-function            Structure:
                               limitation, VTT proposes the following:
                                                                                   Defendant respectfully contends there are no
                               Function: The “drive or sense means” either (i)     structures, acts, or materials disclosed in the
                               drives the semiconductor element, (ii) senses       ’643 patent specification that correspond to this
                               the semiconductor element, or (iii) drives and      claim term’s recited function.
                               senses the semiconductor element.

                               Structure: The structure includes devices that
                               actuate the semiconductor element, such as a


                                                               7
                 Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 8 of 11




Disputed Claim Term                          VTT                                               SiTime
                       transducer that provides time-varying electrical,   INTRINSIC EVIDENCE:
                       mechanical, optical, piezo, or magnetic forces,
                       causing it to oscillate at or near its resonant     See, e.g., ’643 patent at C3:12-15, C4:57-C5:5,
                       frequency. The structure also includes devices      C6:43-58, C7:48-54 & FI 20115151.
                       that detect the movement of the semiconductor
                       element, such as a transducer that measures         EXTRINSIC EVIDENCE:
                       electrical, mechanical, optical, piezo, or
                       magnetic signals over time.                         Prior art cited in Defendant’s P.L.R. 3-4
                                                                           Invalidity Contentions.
                                     Intrinsic Evidence                    [SITIME_VTT_0019969 –
                                                                           SITIME_VTT_0021396].
                       ’643 Patent: 3:12-15, 4:57-5:5, 6:43-58, 7:48-
                       54; FI20115151 (VTT0001985-2053).

                       ’643 Prosecution History: May 2012 patent
                       application; August 2012 request for
                       participation in the PPH program (including the
                       translation of a March 19, 2012, statement
                       regarding patentability from the National Board
                       of patents and Registration in Finland); and
                       June 2014 Notice of Allowability (including the
                       interview summary with the examiner, reasons
                       for allowance, and conclusion).

                                     Extrinsic Evidence

                       Expert Testimony/Factual Findings: Dr.
                       Meinhart will provide testimony that explains
                       the plain meaning of terms “drive means” and
                       “sense means” to a person of ordinary skill in
                       the art, including the class of structures that
                       would be understand from these terms. The

                                                       8
                 Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 9 of 11




Disputed Claim Term                          VTT                              SiTime
                       testimony will explain that “drive means” refers
                       to a class of devices that actuate the
                       semiconductor element, such as a transducer
                       that provides time-varying electrical,
                       mechanical, optical, piezo, or magnetic forces,
                       causing it to oscillate at or near its resonant
                       frequency. It will also explain that the term
                       “sense means” refers to a class of devices that
                       detect the movement of the semiconductor
                       element, such as a transducer that measures
                       electrical, mechanical, optical, piezo, or
                       magnetic signals over time. The testimony will
                       further explain how the understanding of one of
                       ordinary skill in the art set forth in VTT’s
                       proposed construction is consistent with the
                       intrinsic evidence, dictionary definitions of the
                       terms, and the use of these terms in references
                       cited in the patent. In addition, to the extent
                       necessary, the testimony will explain the
                       claimed function and corresponding structure in
                       the specification, which is consistent with
                       VTT’s proposed construction. VTT will also
                       seek factual findings from the Court consistent
                       with this testimony.

                       2007 Chambers Dictionary of Science and
                       Technology at 370, 1077 ((ICT) That which
                       controls a master resonator in an oscillator;
                       (Eng) General name for detecting device used
                       to locate (or detect) the presence of matter (or
                       energy, eg sound, light, radio or radar waves))


                                                        9
                Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 10 of 11




Disputed Claim Term                          VTT                              SiTime
                       2008 A Dictionary of Computing at 160, 456
                       (An electronic circuit, often available in the
                       form of a logic gate, that is capable of
                       providing large currents or voltages to other
                       circuits connected to the driver's output;
                       Another name for transducer)

                       2009 Collins Dictionary at 507 ((electronics) A
                       circuit whose output provides the input of
                       another circuit)

                       2011 Newton's Telecom Dictionary at 1026 (A
                       device that responds to a physical stimulus and
                       produces an electronic signal.)

                       US Patent App. Pub. No. 2003/0051550,
                       “Mechanical resonator device having
                       phenomena-dependent electrical stiffness” at
                       [0025], [0058], Figs. 4a-b, Claim 16.
                       US Patent App. Pub. No. 2005/0195050,
                       “Temperature controlled mems resonator and
                       method for controlling resonator frequency” at
                       [0160], [0045], Figs. 8A-B.

                       US Patent App. Pub. No. 2007/0188269,
                       “Temperature compensation for silicon MEMS
                       resonator” at [0002], [0060]-[0062], Figs. 3,
                       4A.

                       US Patent App. Pub. No. 2008/0007362,
                       “Temperature measurement system having a
                       plurality of microelectromechanical resonators

                                                       10
                Case 4:19-cv-01174-YGR Document 39-1 Filed 12/20/19 Page 11 of 11




Disputed Claim Term                         VTT                               SiTime
                       and method of operating same” at [0048]-
                       [0053], [0074]-[0075], [0085], [0129]-[0132],
                       [0134]-[0136], [1061], Figs. 9A-B, 10A-E, 11.

                       US Patent App. Pub. No. 2013/0099629,
                       “Temperature Compensation in a
                       Semiconductor Micromechanical Resonator
                       Via Charge Carrier Depletion” at [0040],
                       [0029], Figs. 7A-B

                       US Patent App. Pub. No. 2006/0255881,
                       “Method for adjusting the frequency of a
                       MEMS resonator” at [0063], [0097].

                       US Patent App. Pub. No. 2007/0296527,
                       “Temperature controlled MEMS resonator and
                       method for controlling resonator frequency” at
                       [0158], [0044], Figs. 7, 8A-B.




                                                     11
